MEMORANDUM **
We have reviewed the response to the court’s March 29, 2007 order to show cause, respondent’s opposed motion to dismiss in part and for summary disposition in part, and opposition and reply thereto.
With respect to petitioners Jose Luis Garcia Serrano, A96-133-396, and Margarita Villa, A96-133-397, we conclude that petitioners have failed to raise a color-able constitutional or legal claim to invoke our jurisdiction. Accordingly, respondent’s motion to dismiss this petition for review for lack of jurisdiction as to petitioners Jose Luis Garcia Serrano and Margarita Villa is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
Additionally, with respect to the motion for summary disposition as to the *462remaining petitioners: Margarita Garcia Villa, A96-183-398, and Andrea Garcia Villa, A96-133-399, a review of the administrative record demonstrates that petitioners have presented no evidence that they have a qualifying relative for purposes of cancellation of removal as defined in 8 U.S.C. § 1229b(b)(l)(D). See Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). The Board of Immigration Appeals therefore correctly concluded that, as a matter of law, that these two petitioners were ineligible for cancellation of removal. Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.